DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on November 7th, 2022, has been entered. 
Upon entrance of the Amendment, claim 1 was amended, claims 21-31 were added, claims 5-12 and 16-18 were cancelled. Claims 1-4, 13-15, and 19-31 are currently pending. 
Claim 5 was objected to because of informalities. Claim 5 has been cancelled. The objection is moot. 
Response to Arguments
Applicant’s arguments with respect to amended features of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed with respect to the rejection of claim 13 have been fully considered but they are not persuasive. The Applicant has argued “cited reference Su (US Patent No. 9,793,239) teaches away from such a limitation by specifically prescribing first performing the processes of providing the BSM material in selected portions, and only after that dicing the wafer to obtain singulated dies.” Applicant's arguments against the references individually, however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Office Action clearly stated “Su does not disclose the die is singulated die.” The deficiency of Su was cured by Lu. The Office Action clearly stated “It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Su in view of Lu to configure singulated dies before installing a heat spreader …”  Hence, the rejection was proper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 21-23, and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furman et al. (U.S. Patent Application Publication No. 2011/0240279).
Regarding claim 1, Furman teaches a microelectronic package comprising:
a substrate (Fig. 2, the substrate under element 202);
a die coupled to the substrate at a first face of the die (Fig. 2, element 202; [0024], line 3);
a backside metallization (BSM) layer on a second face of the die, wherein the second face is opposite the first face, and wherein the BSM layer is a blanket layer of a BSM material (Fig. 2, element 210; [0030], lines 1-2, lines 11-13); and
a solder thermal interface material (STIM) coupled with the BSM layer (Fig. 2, element 206; [0028], lines 9-12);
wherein a portion of the second face of the die at a periphery of the die does not include the BSM layer (Fig. 2, portion of the second face of the die 202 at a periphery of the die does not include the BSM layer 210) and wherein the BSM layer is between the second face of the die and the STIM (Fig. 2, the BSM layer 210 is between the second face of the die 202 and the STIM 206).
Regarding claim 2, Furman teaches the STIM includes indium ([0028], lines 9-12).
Regarding claim 3, Furman teaches the BSM layer includes gold, silver, or nickel ([0030], lines 11-14).
Regarding claim 21, Furman teaches the blanket layer of the BSM material covers most of the second face of the die (Fig. 2, the blanket layer of the BSM material 210 covers most of the second face of the die 202).
Regarding claim 22, Furman teaches the blanket layer of the BSM material is electrically disconnected from all power contacts and ground contacts of the microelectronic package (Fig. 2, BSM material 210 is not electrically connected to power/ground contacts).
Regarding claim 23, Furman teaches a lid, wherein the STIM separates the BSM layer from the lid (Fig. 2, element 216; [0025], line 1).
Regarding claim 25, Furman teaches a microelectronic package comprising:
a substrate (Fig. 2, the substrate under element 202);
a die coupled to the substrate at a first face of the die (Fig. 2, element 202; [0024], line 3);
a backside metallization (BSM) layer on a second face of the die, wherein the second face is opposite the first face, the BSM layer is a blanket layer of a BSM material, and a portion of the BSM layer extends beyond a periphery of the die (Fig. 2, stack 208/210; [0029], lines 14-17; [0030], lines 1-2, lines 11-13);
a solder thermal interface material (STIM) coupled with the BSM layer (Fig. 2, element 206; [0028], lines 9-12); and
a lid, wherein the STIM separates the BSM layer from the lid (Fig. 2, element 216; [0025], line 1).
Regarding claim 26, Furman teaches the blanket layer of the BSM material covers most of the second face of the die (Fig. 2).
Regarding claim 27, Furman teaches the blanket layer of the BSM material covers all of the second face of the die (Fig. 2, portion 208 covers all of the second face of the die, the word “cover” is not interpreted to be a direct contact. Layer 208 is above entire second face of the die, thus the limitation of “cover” is met).
Regarding claim 28, Furman teaches the blanket layer of the BSM material is electrically disconnected from all power contacts and ground contacts of the microelectronic package (Fig. 2, BSM material 210 is not electrically connected to power/ground contacts).
Regarding claim 29, Furman teaches the BSM layer is between the second face of the die and the STIM (Fig. 2, the BSM layer 208/210 is between the second face of the die 202 and the STIM 206).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Furman et al. (U.S. Patent Application Publication No. 2011/0240279), as applied to claim 1 above, in view of Abazarnia et al. (U.S. Patent No. 7,982,478).
Regarding to claim 4, Furman does not disclose a thermal solution coupled with the STIM such that the STIM is between the die and the thermal solution; and wherein the STIM is to facilitate transfer of thermal energy from the die to the thermal solution. Abazarnia teaches a thermal solution coupled with the STIM such that the STIM is between the die and the thermal solution; and wherein the STIM is to facilitate transfer of thermal energy from the die to the thermal solution (Fig. 1, element 116, column 2, lines 27-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Furman in view of Abazarnia to couple a thermal solution with the STIM such that the STIM is between the die and the thermal solution, the STIM is to facilitate transfer of thermal energy from the die to the thermal solution, in order to increase thermal dissipation, thus to increase reliability.
Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Patent No. 9,793,239) in view of Lu et al. (U.S. Patent No. 7,476,568).
Regarding to claim 13, Su teaches a method of forming a microelectronic package, the method comprising:
identifying a die with a face (Fig. 12, column 7, lines 5-6, die 25 is identified to be a die that needs BSM);
positioning a mask such that the face of the die is at least partially exposed through an opening in the mask (Fig. 12, column 7, lines 16-17, mask 180 is positioned such that the face of the die is at exposed through an opening in the mask); and
depositing a backside metallization (BSM) material on the face of the die through the opening (Fig. 13, column 7, lines 23-26, backside metallization (BSM) material 110 is deposited on the face of the die through the opening).
Su does not disclose the die is singulated die. 
Lu teaches a die is singulated die (Fig. 2D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Su in view of Lu to configure singulated dies before installing a heat spreader in order to increase thermal dissipation.
Regarding to claim 14, Su teaches the BSM layer includes gold, silver, or nickel (column 4, lines 44-46).
Regarding to claim 15, Su teaches positioning a solder thermal interface material (STIM) on the BSM master (column 4, lines 52-56).
Regarding to claim 19, Su as modified discloses the face of the singulated die is fully exposed in the opening (Fig. 13). As being modified, the dies are singulated dies.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Furman et al. (U.S. Patent Application Publication No. 2011/0240279), as applied to claim 25 above, in view of Abazarnia et al. (U.S. Patent No. 7,982,478).
Regarding to claim 31, Furman does not disclose a thermal solution, wherein the STIM is between the die and the thermal solution. Abazarnia teaches a thermal solution, wherein the STIM is between the die and the thermal solution (Fig. 1, element 116, column 2, lines 27-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Furman in view of Abazarnia to configure a thermal solution, wherein the STIM is between the die and the thermal solution, in order to increase thermal dissipation, thus to increase reliability.
Allowable Subject Matter
Claims 20, 24 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 20, the prior art fails to anticipate or render obvious the claimed limitations including “the face of the singulated die is partially covered by the mask when the mask is positioned such that the face of the singulated die is at least partially exposed through the opening” in combination with the limitations recited in claim 13.
Regarding to claim 24, the prior art fails to anticipate or render obvious the claimed limitations including “a portion of the STIM is in contact with the portion of the second face of the die at the periphery of the die” in combination with the limitations recited in claim 1.
Regarding to claim 30, the prior art fails to anticipate or render obvious the claimed limitations including “an underfill material between the die and the substrate, a part of the portion of the BSM layer that extends beyond the periphery of the die is in contact with a portion of the underfill material that extends beyond a periphery of the die” in combination with the limitations recited in claim 25.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828